DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claim amendment filed 8/22/2022 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Starting on page 6 of the applicant’s Remarks, it is argued that the cited prior art, Lambert, does not disclose “an encapsulation layer filling the second trench and covering all of an upper surface of the waveguide” and “optical path between the waveguide and the mirror through a portion of the encapsulation layer filling the second trench” as recited in the amended claim 1. Specifically, the applicant asserts that in Lambert, “the waveguide layer 220 is covered by the upper cladding layer 230”, e.g. as shown in Figure 14 of Lambert (page 6, third paragraph of Remarks).
The examiner respectfully submits that the applicant’s assertion is not an accurate characterization of the disclosure of Lambert and that, as pointed out in the previous office action, Lambert discloses the above-referenced amended claim limitations in an embodiment shown in Fig. 8 of the drawings (see page 8 of the office action dated 6/02/2022). Specifically, the embodiment of Lambert as shown in Fig. 8 clearly discloses the claimed limitations of the amended claim 1 in the manner currently recited in the application, including “an encapsulation layer” (480 in Fig. 8) filling the second trench and covering all of an upper surface of the waveguide” (labeled as 485 in Fig. 8- the encapsulation layer also covers the upper cladding layer 230 which are laterally disposed on either sides of the waveguide layer 220, but nevertheless the encapsulation is disposed over all the layers so it fully reads on the claim limitation “… covering all of an upper surface of the waveguide” as claimed in claim 1) and “optical path between the waveguide and the mirror through a portion of the encapsulation layer filling the second trench” (480 in Fig. 8- i.e. the optical signal travels between the waveguide 220 and the mirror 470 through the encapsulation layer 480).

    PNG
    media_image1.png
    610
    910
    media_image1.png
    Greyscale

Fig. 8 of Lambert
The only claim limitation that is missing from Lambert is a glass plate. However, as discussed in the previous office action, the use of a glass substrate is well known and common in the art. For example, a glass plate substrate for a planar optical waveguide device is shown in US Patent No. 5,276,745 (see col. 5, ll. 25-29: the disclosure states the substrate for the planar optical waveguide device can be “GaAs, silicon, glass, or any number of insulating materials”- feature commonly known in the art). In addition, examples like US Patent No. 5,757,989 (see col. 15, ll. 60-65), US Patent No. 5,999,670 (see col. 13, ll. 65- col. 14, ll. 3) disclose the substrate of a planar optical waveguide device being chosen from any one of glass, silicon, ceramic or polymer material- which are all well-known possible insulating material for optical waveguide device substrate. For these reasons, the examiner respectfully submits that the claims are rendered obvious in view of Lambert, as discussed in the previous office action.

	Regarding claim 10, the applicant asserts that the cited prior art fails to disclose the encapsulation layer covering all of the upper surface of the waveguide and all of the upper surface of the glass plate (page 7, 4th paragraph of Remarks). 
	The examiner respectfully submits that the embodiment of Lambert shown in Fig. 8 of the drawings fully discloses such an encapsulation layer where it covers all of the waveguide layer and all of the other under layers of the device, which would include glass plate when modified as discussed in the office action under 35 USC 103.

	Regarding claim 18, the applicant asserts that the cited prior art fails to disclose “second optical path from the mirror through another one of the second portions towards an exposed outer surface of the optical device” as claimed (middle of page 7 of Remarks). 
	The examiner respectfully submits that the embodiment of Lambert shown in Fig. 8 of the drawings fully discloses this feature. Specifically, Fig. 8 clearly shows that the optical signal exits from the waveguide 220 and is reflected off of the mirror 470 such that the optical beam travels in the encapsulation layer (i.e. second optical path) and exits towards the exposed outer surface of the optical device. As such, the claimed limitations of claim 19 are fully disclosed by Lambert as discussed in the previous office action.
	In addition, the applicant asserts that Lambert fails to disclose “the encapsulation layer comprising a first portion covering an outer upper surface of the waveguide and second portions filling the second trench” as claimed in the present application. 
	The examiner respectfully submits that Fig. 8 of Lambert fully discloses the claimed features of claim 18, in the manner currently recited in the present application. Specifically, Fig. 8 of Lambert clearly shows the encapsulation layer covering all of the waveguide, cladding, second trench, as well as the mirror layer (see Fib. 8 above). As such, the encapsulation layer of Lambert “cover[s] an outer upper surface of the waveguide and second portions filling the second trench” in the manner recited in the present application.

	For the reasons stated above, the examiner respectfully submits that the ground of claim rejection presented in the previous office action is proper, and that the claim rejections are maintained in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4, 6, 10-11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No US 2016/0306110 A1 to Lambert.

	Regarding claim 1, Lambert discloses an optical device comprising: a substrate plate (e.g. 200 in Fig. 8); a first trench disposed in the substrate plate (i.e. the trench is necessarily present, as it is occupied by the waveguide 220 as shown in the “top-down” view of Fig. 12); a second trench disposed in the substrate plate (i.e. 310 in Fig. 7), wherein the second trench crosses the first trench (clearly evident in Fig. 12-13), and wherein the first trench has an open end in a first wall of the second trench (clearly evident from Fig. 7, Fig. 12-13); a waveguide disposed inside the first trench (waveguide is 220 in Fig. 8), wherein the waveguide is formed of a material having a refractive index different from that of the substrate plate (i.e. waveguiding material must have higher refractive index in order to confine the optical energy within the waveguide layer); a mirror (470 in Fig. 8) on a second wall of the second trench opposite the first wall and waveguide; an encapsulation layer (480 in Fig. 8) filling the second trench and covering all of an upper surface of the waveguide and having a refractive index that is different from the waveguide and the substrate plate (paragraph [0103]- i.e. alumina, Si3N4, etc.); and an optical path between the waveguide and the mirror through a portion of the encapsulation layer filling the second trench (abstract).
	However, Lambert does not explicitly disclose that the substrate plate used is a glass plate. On the other hand, the use of a glass plate (such as a glass interposer) substrate is well known and common in the silicon photonics device art. One of ordinary skill in the art would readily recognize the advantage of using a glass substrate, because glass substrates are cheap and easy to produce, while having excellent mechanical and chemical stability for producing reliable optical signal processing circuit. Therefore, it would have bene obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lambert to use a glass plate, in the manner claimed in the present application.
	Regarding claim 2, Lambert discloses the mirror being inclined relative to vertical in the range from 40 to 50 degrees relative to vertical (paragraph [0098] discloses mirror angle of 45 degrees).
	Regarding claim 4, Lambert discloses the optical device wherein the refractive index of the substrate plate is lower than the refractive index of the waveguide and the refractive index of the encapsulation layer is lower than the refractive index of the waveguide (Lambert discloses that element 220 is a waveguide. Therefore, it must have a higher refractive index than the substrate and the encapsulation layer in order to confine the light within the waveguide core).
	Regarding claim 6, Lambert discloses the optical device wherein the mirror comprises aluminum, copper or an alloy of aluminum and copper (paragraph [0099]).

	Regarding claim 10, Lambert discloses the optical device comprising all the claimed limitations of claim 1 as discussed above. In addition, Lambert discloses the second trench extending deeper into the substrate plate (clearly apparent in Fig. 6-7), in the manner claimed in claim 10 of the present application.
Regarding claim 11, Lambert discloses the mirror being inclined relative to vertical in the range from 40 to 50 degrees relative to vertical (paragraph [0098] discloses mirror angle of 45 degrees).
Regarding claim 13, Lambert discloses the optical device wherein the refractive index of the substrate plate is lower than the refractive index of the waveguide and the refractive index of the encapsulation layer is lower than the refractive index of the waveguide (Lambert discloses that element 220 is a waveguide. Therefore, it must have a higher refractive index than the substrate and the encapsulation layer in order to confine the light within the waveguide core).
Regarding claim 15, Lambert discloses the optical device wherein the mirror comprises aluminum, copper or an alloy of aluminum and copper (paragraph [0099]).

Claim 3, 7, 8, 9, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert.
Regarding claims 3, 7, 12, Lambert discloses the optical device according to claim 1 as already discussed above. However, it does not explicitly disclose the dimension of the first and second trenches such that the distance between the mirror and the waveguide are less than 50 microns, and the width of the first trench between 5 to 10 microns, in the manner claimed in the present application.
On the other hand, it has long been established that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. Regarding the pending claims of the present application, the general conditions of the first and second trenches are disclosed by Lambert as already discussed above. Therefore, it is not inventive to discover the optimum or workable range of waveguide-to-mirror distance, or the width of the waveguide trench. Such dimensions would have been tweaked by the one of ordinary skill in the art during the manufacturing steps of the photonics device, in order to minimize light transmission loss and coupling loss exhibited by the photonics circuit. Therefore, it would have been obvious to a person of ordinary skill before the filing date of the present application to modify the device of Lambert to have the distance between the mirror and the waveguide are less than 50 microns, and the width of the first trench between 5 to 10 microns, in the manner claimed in the present application.

Regarding claims 8, 16, Lambert discloses the optical device according to claim 1 as already discussed above. Also, Lambert discloses that the encapsulation layer comprises silicon oxide (see paragraph [0103]). However, it does not explicitly disclose that the waveguide layer may comprise a polymer, as claimed. 
On the other hand, the use of a polymer waveguide is well known and common in the art. Polymer waveguides are well known in the art to be advantageous and desirable because they exhibit excellent optical properties, yet capable of having different thermal expansion properties and young modulus characteristics depending on the given use-case requirements. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lambert to have a waveguide layer comprising polymer, as claimed.

Regarding claims 9, 17, Lambert discloses the optical device according to claims 1 and 10 as already discussed above. However, it does not explicitly disclose the refractive index difference of the substrate plate and encapsulation layer is on the order of 10-5, or index difference of the substrate plate and the waveguide is in the range of 10-3 to 10-2, as claimed.
On the other hand, it has long been established that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. Regarding the pending claims of the present application, the general conditions of the substrate plate, the encapsulation layer and the waveguide layer were disclosed by Lambert. Therefore, it is not inventive to discover the workable or optimal ranges of the refractive index values of the substrate plate, the encapsulation layer, and the waveguide layer. Controlling and varying the refractive index values of the substrate layer, the encapsulation layer, and the waveguide layer would have been routinely conducted by one skill in the art to arrive at the optimal refractive index values for transmitting the optical signal within the photonic circuit with loss transmission loss and coupling loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lambert to have the refractive index difference of the substrate plate and encapsulation layer is on the order of 10-5, or index difference of the substrate plate and the waveguide is in the range of 10-3 to 10-2, as claimed.
	
Claim 5, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of JP 2015-220358A (hereinafter “JP’358”).

	Regarding claim 5, 14, 18, Lambert discloses the optical device comprising all the claimed elements of claims 1 and 10 as discussed above. However, it does not explicitly disclose the second trench having curved walls, in the manner claimed in claim 18. On the other hand, having a trench with a mirror surface (analogous to the “second trench” of the present application) that is curved is known in the art. JP’358 explicitly discloses a multilayer photonic circuit comprising a surface substrate and a trench for waveguide element and a trench for a mirror surface, wherein the walls of the trench surface is curved analogous to what is claimed in the present application (see Fig. 5(a); see fourth paragraph under “[Configuration of semiconductor laser]”). Such curved surface and the resulting curved reflector surface would be readily recognized as advantageous and desirable to one of ordinary skill in the art because the curved surface would allow correction and modification of mode distribution of the reflected optical beam without the need for additional costly optical elements such as lens. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lambert to have the second trench walls being curved, in the manner claimed in the present application.
	
	Regarding claim 18, Lambert already discloses the mirror covering a portion of the bottom surface of the second trench, and wherein the encapsulation layer contacting the remaining portion of the bottom surface of the second trench, in the manner claimed in the present application (see Fig. 8 of Lambert). Also, Lambert discloses the encapsulation layer comprising a first portion covering an outer upper surface of the waveguide (485 in Fig. 8) and second portion filling the second trench (480 in Fig. 8), and a second optical path from the mirror through another one of the second portions towards an exposed outer surface of the optical device (i.e. optical signal travels from the mirror to the upper exposed surface of the optical device as shown in Fig. 8).

Regarding claim 19, Lambert in view of JP’ 358 disclose the optical device according to claims 18 as already discussed above. However, it does not explicitly disclose the refractive index difference of the substrate plate and encapsulation layer is on the order of 10-5, or index difference of the substrate plate and the waveguide is in the range of 10-3 to 10-2, as claimed.
On the other hand, it has long been established that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. Regarding the pending claims of the present application, the general conditions of the substrate plate, the encapsulation layer and the waveguide layer were disclosed by Lambert. Therefore, it is not inventive to discover the workable or optimal ranges of the refractive index values of the substrate plate, the encapsulation layer, and the waveguide layer. Controlling and varying the refractive index values of the substrate layer, the encapsulation layer, and the waveguide layer would have been routinely conducted by one skill in the art to arrive at the optimal refractive index values for transmitting the optical signal within the photonic circuit with loss transmission loss and coupling loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lambert to have the refractive index difference of the substrate plate and encapsulation layer is on the order of 10-5, or index difference of the substrate plate and the waveguide is in the range of 10-3 to 10-2, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874